Exhibit 10.13

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 4th day of December, 2019,
between ARE-SAN FRANCISCO NO. 63, LLC, a Delaware limited liability company
(“Landlord”), and ALLAKOS INC., a Delaware corporation (“Tenant”).

Building:

That certain to-be-constructed 6-story building to be known as 825 Industrial
Road, San Carlos, California

Premises:

A portion of the Building consisting of the entire 5th floor and the entire 6th
floor, containing approximately 98,133 rentable square feet, as shown on Exhibit
A, subject to re-measurement and adjustment pursuant to Section 5 hereof.

Project:

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

Base Rent:

$5.75 per rentable square foot of the Premises per month, subject to adjustment
pursuant to Section 4 hereof.

Rentable Area of Premises: 98,133 sq. ft., subject to adjustment pursuant to
Section 5 hereof.

Rentable Area of Building:  282,190 sq. ft., subject to adjustment pursuant to
Section 5 hereof.

Rentable Area of Project:  526,178 sq. ft., subject to adjustment pursuant to
Section 5 hereof.

Tenant’s Share of Operating Expenses of Building:  34.77%, subject to adjustment
pursuant to Section 5 hereof.

Building’s Share of Project:  53.63% sq. ft., subject to adjustment pursuant to
Section 5 hereof.

Security Deposit:  $1,472,475.00

Target Commencement Date:  November 1, 2020

Rent Adjustment Percentage:  3%

Base Term:

Beginning on the Commencement Date and ending 123 months from the first day of
the first full month following the Rent Commencement Date.  For clarity, if the
Rent Commencement Date occurs on the first day of a month, the expiration of the
Base Term shall be measured from that date.  If the Rent Commencement Date
occurs on a day other than the first day of a month, the expiration of the Base
Term shall be measured from the first day of the following month.

Permitted Use:

Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

Address for Rent Payment:Landlord’s Notice Address:

P.O Box 97538326 North Euclid Avenue

Dallas, TX 75397-5383Pasadena, CA 91101

Attention: Corporate Secretary

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 2

Tenant’s Notice AddressTenant’s Notice Address

Prior to the Commencement Date:After the Commencement Date:

975 Island Drive, Suite 201825 Industrial Road, 5th Floor

Redwood City, California 94065San Carlos, California 94070

Attention:  Adam Tomasi, President and COOAttention:  Lease Administrator

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X]  EXHIBIT A - PREMISES DESCRIPTION

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - WORK LETTER

[X]  EXHIBIT D - COMMENCEMENT DATE

[X]  EXHIBIT E - RULES AND REGULATIONS

[X]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  Tenant shall have the non-exclusive right during the
Term to use the Common Areas along with others having the right to use the
Common Areas. Landlord reserves the right to modify Common Areas, provided that
such modifications do not materially adversely affect Tenant’s access to or use
of the Premises for the Permitted Use. From and after the Commencement Date
through the expiration of the Term, Tenant shall have access to the Building and
the Premises 24 hours a day, 7 days a week, except in the case of emergencies,
as the result of Legal Requirements, the performance by Landlord of any
installation, maintenance or repairs, or any other temporary interruptions, and
otherwise subject to the terms of this Lease.

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver the Premises (“Delivery” or “Deliver”) for
Tenant’s construction of the Tenant Improvements pursuant to the Work Letter in
Tenant Improvement Work Readiness Condition on or before the Target Commencement
Date. If Landlord fails to timely Deliver the Premises, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein.  Notwithstanding
anything to the contrary contained herein, if Landlord fails to Deliver the
Premises to Tenant on or before the date that is 90 days after the Target
Commencement Date (as such date may be extended for Force Majeure delays, the
“Abatement Date”), then, commencing immediately following the Abatement Period
(as defined below), Base Rent shall be abated 1 day for each day from and
including the Abatement Date (as such date may be amended for Force Majeure)
that Landlord fails to Deliver the Premises to Tenant.  If Landlord does not
Deliver the Premises within 150 days of the Target Commencement Date for any
reason other than no more than six (6) months of Force Majeure delays, this
Lease may be terminated by Tenant by written notice to Landlord, and if so
terminated by Tenant:  (a) the Security Deposit, or any balance thereof (i.e.,
after deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant, and (b) neither Landlord
nor Tenant shall have any further rights, duties or obligations under this
Lease, except with respect to provisions which expressly survive termination of
this Lease.  As used herein, the terms “Tenant Improvements” and “Tenant
Improvement Work Readiness Condition” shall have the meanings set forth for such
terms in the Work Letter.  If Tenant does not elect to void this Lease within 5
business days of the lapse of such 150 day period (as extended for Force Majeure
as provided for above), such right to void this Lease shall be waived and this
Lease shall remain in full force and effect.

The “Commencement Date” shall be the date that Landlord Delivers the Premises to
Tenant for Tenant’s construction of the Tenant Improvements pursuant to the Work
Letter.  The “Rent Commencement Date” shall be the earlier to occur of (i) the
date that is 9 months after the Commencement Date, or (ii) the date that the
Tenant Improvements are Substantially Completed (as defined in the Work Letter);
provided, however, if the Rent Commencement Date occurs prior to the date that
Landlord’s Work is substantially completed, then the Rent Commencement Date
shall be delayed until the date Landlord substantially completes Landlord’s
Work.  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date, the Rent Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date”

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 3

attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder.  The “Term” of this Lease shall be the Base Term, as defined above on
the first page of this Lease and the Extension Term which Tenant may elect
pursuant to Section 40 hereof.

Except as set forth in the Work Letter:  (i) Tenant shall accept the Premises in
their condition as of the Commencement Date; (ii) Landlord shall have no
obligation for any defects in the Premises; and (iii) Tenant’s taking possession
of the Premises shall be conclusive evidence that Tenant accepts the Premises
and that the Premises were in good condition at the time possession was
taken.  Any occupancy of the Premises by Tenant before the Commencement Date or
the Rent Commencement Date shall be subject to all of the terms and conditions
of this Lease, excluding the obligation to pay Base Rent and Operating Expenses.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use.  This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3.Rent.

(a)Base Rent.  The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord.  Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof after the Rent Commencement Date, in
lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or to such other person or at such other place
as Landlord may from time to time designate in writing.  Payments of Base Rent
for any fractional calendar month shall be prorated.  The obligation of Tenant
to pay Base Rent and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations.  Tenant shall have no right at any
time to abate, reduce, or set-off any Rent (as defined in Section 5) due
hereunder except for any abatement or set-off as may be expressly provided in
this Lease.

Notwithstanding anything contained herein to the contrary, so long as Tenant is
not then in default under this Lease (beyond any applicable notice or cure
periods), Base Rent shall be abated for the period commencing on the Rent
Commencement Date through the date that is 90 days after the Rent Commencement
Date (the “Abatement Period”).  Tenant shall commence paying full Base Rent with
respect to the entire Premises on the day immediately following the expiration
of the Abatement Period.  

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) commencing on the Rent Commencement
Date, Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii)
any and all other amounts Tenant assumes or agrees to pay under the provisions
of this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  

(a)Annual Adjustments.  Base Rent shall be increased on each annual anniversary
of the Rent Commencement Date (or, if the Rent Commencement Date occurs on a
date other than the first day of a calendar month, then on each annual
anniversary of the first day of the full calendar month immediately following
the Rent Commencement Date) (each an “Adjustment Date”) by multiplying the Base
Rent payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 4

resulting amount to the Base Rent payable immediately before such Adjustment
Date.  Base Rent, as so adjusted, shall thereafter be due as provided
herein.  Base Rent adjustments for any fractional calendar month shall be
prorated.  

(b)Additional TI Allowance.  In addition to the Tenant Improvement Allowance (as
defined in the Work Letter), Landlord shall, subject to the terms of the Work
Letter, make available to Tenant the Additional Tenant Improvement Allowance (as
defined in the Work Letter). Commencing on the first day immediately following
the expiration of the Abatement Period and continuing thereafter on the first
day of each month during the Base Term, Tenant shall pay the amount necessary to
fully amortize the portion of the Additional Tenant Improvement Allowance
actually funded by Landlord, if any, in equal monthly payments with interest at
a rate of 8% per annum over the Base Term, which interest shall begin to accrue
on the date that Landlord first disburses such Additional Tenant Improvement
Allowance or any portion(s) thereof (“TI Rent”). Any TI Rent remaining unpaid as
of the expiration or earlier termination of this Lease shall be paid to Landlord
in a lump sum at the expiration or earlier termination of this Lease.

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year.  Commencing on the Rent Commencement Date and continuing
thereafter on the first day of each month during the Term, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual
Estimate.  Payments for any fractional calendar month shall be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, (v) Taxes (as defined in
Section 9), (w) capital repairs, improvements and replacements for Permitted
Capital Expenditures (as defined below) provided that the same are amortized
over the useful life of such capital items consistent with GAAP (except for
capital repairs, replacements and improvements to the roof, which shall be
amortized over 15 years), as reasonably adjusted by Landlord to take into
account, the operation of the Building and Building Systems 24 hours per day, 7
days per week and 365 days per year (provided that those Operating Expenses
incurred or accrued by Landlord with respect to any capital repairs,
replacements or improvements which are for the intended purpose of promoting
sustainability (for example, without limitation, by reducing energy usage at the
Project) (a “Capital Sustainability Expenditure”) may be amortized over a
shorter period, at Landlord’s discretion, to the extent the cost of a Capital
Sustainability Expenditure is offset by a reduction in Operating Expenses), (x)
the cost (including, without limitation, any subsidies which Landlord may
provide in connection with the common area amenities (the “Common Area
Amenities”)) of the Common Area Amenities now or hereafter located at the
Project, (y) costs related to any parking structure or parking areas serving the
Project and costs for transportation services (including costs associated with
Landlord’s operation of or participation in a shuttle service), and (z) and the
costs of Landlord’s third party property manager (not to exceed 3% of Base Rent)
or, if there is no third party property manager, administration rent in the
amount of 3% of Base Rent (provided that during the Abatement Period, Tenant
shall nonetheless be required to pay administration rent each month equal to the
amount of the administration rent that Tenant would have been required to pay in
the absence of there being an Abatement Period)), excluding only:

(a)the original construction costs of the Project and renovation prior to the
Rent Commencement Date and costs of correcting defects in such original
construction or renovation;

(b)capital expenditures for expansion of the Project and capital expenditures
other than Permitted Capital Expenditures;

(c)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured, and all payments of base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 5

(d)depreciation of the Project (except for capital improvements, the cost of
which are  includable in Operating Expenses);

(e)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f)legal and other expenses incurred in the negotiation or enforcement of
leases;

(g)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the
Project or (ii) officers and employees of Landlord or its affiliates who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Project; provided, however, that with respect to any such person who does
not devote substantially all of his or her employed time to the Project, the
salaries, wages, benefits and other compensation of such person shall be
prorated to reflect time spent on matters related to operating, managing,
maintaining or repairing the Project in comparison to the time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;  

(j)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)penalties, fines or interest incurred as a result of Landlord’s inability or
failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord’s failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency;

(n)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q)costs incurred in the sale or refinancing of the Project;

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 6

(r)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(s)reserves;

(t)any costs incurred to remove, study, test or remediate, or otherwise related
to the presence of Hazardous Materials in or about the Building or the Project
for which Tenant is not responsible under this Lease;

(u)(i) insurance deductibles in excess of deductibles that Tenant can
demonstrate are in excess of customary deductible amounts carried by
institutional owners of Class A laboratory/office buildings in the San Carlos
area and (ii) the cost of any uninsured casualty to the extent Tenant’s Share
thereof exceeds $750,000 provided, however, Tenant’s Share of any insurance
deductible or uninsured casualty which Landlord is permitted to include as part
of Operating Expenses exceeding $100,000 shall be amortized over a period of 10
years (with interest not to exceed 8% per annum); and

(v)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

“Permitted Capital Expenditures” shall mean capital expenditures (i) required in
order to comply with Legal Requirements (other than Legal Requirements that the
Building structure and Common Areas of the Project were specifically required to
comply with as of the Delivery Date); (ii) intended to reduce Operating Expenses
(including, without limitation, Capital Sustainability Expenditures intended to
reduce Operating Expenses); (iii) following the first 120 months after the
Delivery Date, intended to maintain or improve the utility, efficiency or
capacity of any Building Systems, (iv) incurred in connection with replacement
of any capital items (not including any replacements performed solely for
cosmetic reasons) to keep the Project, Building and/or Building Systems in good
working order and repair; (v) triggered by Tenant’s particular use of the
Premises or Tenant’s Alterations; and/or (vi) incurred in connection with
repairs that extend the life of any capital items.  Notwithstanding the
foregoing, with respect to those Permitted Capital Expenditures incurred by
Landlord which are solely intended to reduce Operating Expenses, Landlord shall
be limited to passing through as part of Operating Expenses each year no more
than the actual annual savings of such Permitted Capital Expenditures.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 120 days after Tenant’s receipt thereof, shall contest any item therein
by giving written notice to Landlord, specifying each item contested and the
reason therefor.  If, during such 120 day period, Tenant reasonably and in good
faith questions or contests the accuracy of Landlord’s statement of Tenant’s
Share of Operating Expenses, Landlord will provide Tenant with access to
Landlord’s books and records relating to the operation of the Project and such
information as Landlord reasonably determines to be responsive to Tenant’s
questions (the “Expense Information”).  If after Tenant’s review of such Expense
Information, Landlord and Tenant cannot agree upon the amount of Tenant’s Share
of Operating Expenses, then Tenant shall have the right

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 7

to have a regionally or nationally recognized independent public accounting firm
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld or delayed), working pursuant to a fee arrangement other
than a contingent fee (at Tenant’s sole cost and expense), audit and/or review
the Expense Information for the year in question (the “Independent
Review”).  The results of any such Independent Review shall be binding on
Landlord and Tenant.  If the Independent Review shows that the payments actually
made by Tenant with respect to Operating Expenses for the calendar year in
question exceeded Tenant’s Share of Operating Expenses for such calendar year,
Landlord shall at Landlord’s option either (i) credit the excess amount to the
next succeeding installments of estimated Operating Expenses or (ii) pay the
excess to Tenant within 30 days after delivery of such statement, except that
after the expiration or earlier termination of this Lease or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  If the Independent
Review shows that Tenant’s payments with respect to Operating Expenses for such
calendar year were less than Tenant’s Share of Operating Expenses for the
calendar year, Tenant shall pay the deficiency to Landlord within 30 days after
delivery of such statement.  If the Independent Review shows that Tenant has
overpaid with respect to Operating Expenses by more than 5% then Landlord shall
reimburse Tenant for all costs incurred by Tenant for the Independent
Review.  Operating Expenses for the calendar years in which Tenant’s obligation
to share therein begins and ends shall be prorated.  Notwithstanding anything
set forth herein to the contrary, if the Building is not at least 95% occupied
on average during any year of the Term, Tenant’s Share of Operating Expenses for
such year shall be computed as though the Building had been 95% occupied on
average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord
shall, prior to the Rent Commencement Date, cause the rentable square footage of
the Premises, the Building and/or the Project to be re-measured by the Architect
(as defined in the Work Letter) in accordance with the Building Owners and
Managers Association (ANSI/BOMA Z65.1-2017), as customarily modified for
office/laboratory properties in the San Carlos area.  Such re‑measurement shall
be subject to Tenant’s reasonable verification with an architect reasonably
acceptable to Landlord.  If the actual rentable square footage of the Premises,
the Building or the Project deviates from the amount specified in the
definitions of “Premises,” “Rentable Area of Premises,” “Rentable Area of
Building” or “Rentable Area of Project” on page 1 of this Lease, then, promptly
following such measurement, this Lease shall be amended so as to (i) reflect the
actual rentable square footage thereof in the definitions of “Premises,”
“Rentable Area of Premises” and “Rentable Area of Project,” and (ii)
appropriately adjust the amount set forth in the definition of “Tenant’s Share
of Operating Expenses of Building” and “Building’s Share of Operating Expenses
of Project” which were calculated based on the rentable square footages of the
Premises, Building and Project originally set forth on page 1.  Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use.  Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6.Security Deposit.  Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”):  (i) in form and substance reasonably satisfactory to Landlord, (ii)
naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon
it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution reasonably satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the State of California.  If Tenant does not
provide Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 8

this Lease, future rent damages under California Civil Code Section 1951.2, and
the cost of any damage, injury, expense or liability caused by such Default,
without prejudice to any other remedy provided herein or provided by
law.  Landlord’s right to use the Security Deposit under this Section 6 includes
the right to use the Security Deposit to pay future rent damages following the
termination of this Lease pursuant to Section 21(c) below.  Upon any use of all
or any portion of the Security Deposit, Tenant shall pay Landlord on demand the
amount that will restore the Security Deposit to the amount set forth on Page 1
of this Lease.  Tenant hereby waives the provisions of any law, now or hereafter
in force, including, without limitation, California Civil Code Section 1950.7,
which provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant.  Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings.  If
Tenant shall fully perform every provision of this Lease to be performed by
Tenant, the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease), shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within 90 days after the expiration or
earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”).  Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement.  Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits.  Tenant shall not permit any
part of the Premises to be used as a “place of public accommodation”, as defined
in the ADA or any similar legal requirement.  Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the
Premises.  Tenant will use the Premises in a careful, safe and proper manner and
will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose.  Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project.  Tenant shall not place any machinery or equipment which would overload
the floor in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord.  Except as may be provided under the Work Letter,
Tenant shall not, without the prior written consent of Landlord, use the
Premises in any manner which will require ventilation, air exchange, heating,
gas, steam, electricity or water beyond the existing capacity of the Project as

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 9

proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.

Landlord shall be responsible for the compliance of the Common Areas of the
Project and Landlord’s Work with Legal Requirements as of the Rent Commencement
Date. Following the Commencement Date, Landlord shall, as an Operating Expense
(to the extent such Legal Requirement is generally applicable to similar
buildings in the area in which the Project is located) and at Tenant’s expense
(to the extent such Legal Requirement is triggered by reason of Tenant’s, as
compared to other tenants of the Project, specific use of the Premises or
Tenant’s Alterations) make any alterations or modifications to the Common Areas
or the exterior of the Building that are required by Legal Requirements. Except
as provided in the two immediately preceding sentence, Tenant, at its sole
expense, shall make any alterations or modifications to the interior or the
exterior of the Premises or the Project that are required by Legal Requirements
(including, without limitation, compliance of the Premises with the ADA) related
to Tenant’s use or occupancy of the Premises.  Notwithstanding any other
provision herein to the contrary, Tenant shall be responsible for any and all
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the same (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and costs of suit) (collectively,
“Claims”) arising out of or in connection with Legal Requirements related to
Tenant’s use or occupancy of the Premises, the Tenant Improvements or Tenant’s
Alterations (but not including Landlord’s Work), and Tenant shall indemnify,
defend, hold and save Landlord harmless from and against any and all Claims
arising out of or in connection with any breach of this sentence.

Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees, at no material cost to Tenant, to
reasonably cooperate with Landlord, and to provide such information and/or
documentation as Landlord may reasonably request, in connection therewith.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord and Tenant may agree in such written
consent, and (iv) all other payments shall continue under the terms of this
Lease.  If Tenant remains in possession of the Premises after the expiration or
earlier termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Base Rent (plus 100% of
all Additional Rent) in effect during the last 30 days of the Term, and (B)
Tenant shall be responsible for all damages suffered by Landlord resulting from
or occasioned by Tenant’s holding over, including consequential damages;
provided, however, that if Tenant delivers a written inquiry to Landlord within
30 days prior to the expiration or earlier termination of the Term, Landlord
will notify Tenant whether the potential exists for consequential damages.  No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises.  Acceptance by Landlord of Rent after the expiration of the Term
or earlier termination of this Lease shall not result in a renewal or
reinstatement of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes:  (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 10

square footage, assessed value or other measure or evaluation of any kind of the
Premises or the Project, or (iii) assessed or imposed by or on the operation or
maintenance of any portion of the Premises or the Project, including parking, or
(iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements, or interpretations thereof, promulgated by any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or assessment
on Landlord’s business or occupation of leasing space in the Project.  Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes.  Notwithstanding anything to
the contrary herein, Landlord shall only charge Tenant for assessments as if
those assessments were paid by Landlord over the longest possible term which
Landlord is permitted to pay for the applicable assessments without additional
charge other than interest, if any, provided under the terms of the underlying
assessments.  Taxes shall not include any net income taxes imposed on Landlord
except to the extent such net income taxes are in substitution for any Taxes
payable hereunder.  If any such Tax is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require.  Tenant shall
pay, prior to delinquency, any and all Taxes levied or assessed against any
personal property or trade fixtures placed by Tenant in the Premises, whether
levied or assessed against Landlord or Tenant.  If any Taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property, or if the assessed valuation of the Project is increased by a value
attributable to improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, higher than the base valuation on which Landlord from
time-to-time allocates Taxes to all tenants in the Project, Landlord shall have
the right, but not the obligation, to pay such Taxes.  Landlord’s determination
of any excess assessed valuation shall be binding and conclusive, absent
manifest error.  The amount of any such payment by Landlord shall constitute
Additional Rent due from Tenant to Landlord immediately upon demand.

10.Parking.  Subject to all applicable Legal Requirements, Force Majeure, a
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Tenant shall have the right to use 2.85 parking spaces per
1,000 rentable square feet of the Premises, in common with other tenants of the
Project, which parking spaces shall be in those areas designated for
non-reserved parking, subject in each case to Landlord’s rules and
regulations.  Landlord may allocate parking spaces among Tenant and other
tenants in the Project pro rata as described above if Landlord determines that
such parking facilities are becoming crowded.  Landlord shall not oversubscribe
parking among tenants leasing space at the Project.

Subject to compliance with Legal Requirements, Landlord shall, at Landlord’s
cost and expense, install, and, as part of Operating Expenses, power and
maintain, approximately 21 dual-charging electric vehicle charging stations in
the parking areas of the Project, which shall be available on a non-reserved
basis.

If applicable to the Project, Tenant shall comply with the requirements of any
TDMP (as defined below) which may be required by the City of San Carlos or other
Governmental Authority with respect to the parking areas at the Project which
are binding on tenants in the Project or tenants using the parking lots or
structures available at the Project.  A copy of any TDMP in effect from time to
time during the Term shall be made available to Tenant.  Notwithstanding
anything to the contrary contained in this Lease, if applicable to the Project,
Tenant shall be required to comply with the requirements of (and Operating
Expenses shall expressly include any costs incurred by Landlord to comply with)
any transportation demand management plan (“TDMP”) and any other permit
conditions (e.g. rider sharing and carpooling initiatives) imposed by the City
of San Carlos or other Governmental Authority.  

11.Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11 and the other provisions of this Lease, water, electricity, HVAC
(twenty-four hours per day, seven days per week), light, power, sewer, and other
utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services), and, with respect to the Common Areas, refuse and
trash collection and janitorial services (collectively, “Utilities”).  Landlord
shall pay, as Operating Expenses or subject to Tenant’s reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon.  Landlord may cause, at

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 11

Tenant’s expense, any Utilities to be separately metered or charged directly to
Tenant by the provider.  Tenant shall pay directly to the Utility provider,
prior to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord.  No interruption
or failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent.  Tenant agrees to limit use
of water and sewer with respect to Common Areas to normal restroom use. Tenant
shall retain third parties reasonably acceptable to Landlord to provide
janitorial services and trash collection services to the Premises and Tenant
shall pay such third parties directly for such janitorial and trash collection
services.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises.  The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.  The provisions of this paragraph
shall only apply as long as the original Tenant is the tenant occupying the
Premises under this Lease and shall not apply to any assignee or sublessee

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide  an
emergency generator with not less than the capacity of the emergency generator
located in the Building as of the Rent Commencement Date which will be designed
to have a capacity of 1.25mW, and (ii) to contract with a third party to
maintain the emergency generator as per the manufacturer’s standard maintenance
guidelines.  Except as otherwise provided in the immediately preceding sentence,
Landlord shall have no obligation to provide Tenant with operational emergency
generators or back-up power or to supervise, oversee or confirm that the third
party maintaining the emergency generators is maintaining the generators as per
the manufacturer’s standard guidelines or otherwise.  Notwithstanding anything
to the contrary contained herein, Landlord shall, on a weekly basis, as part of
the maintenance of the Building, run the emergency generator for a period
reasonably determined by Landlord for the purpose of determining whether it
operates when started.  Landlord shall, upon written request from Tenant (not
more frequently than twice per calendar year), make available for Tenant’s
inspection the maintenance contracts (including contracts regarding provision of
fuel for the emergency generators) and maintenance records for the emergency
generators for the 6 month period immediately preceding Landlord’s receipt of
Tenant’s written request.  During any period of replacement, repair or
maintenance of the emergency generator when the emergency generator is not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative back-up generator or generators or alternative sources of
back-up power.  Tenant expressly acknowledges and agrees that Landlord does not
guaranty that such emergency generator will be operational at all times or that
emergency power will be available to the Premises when needed.  

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 12

Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The costs and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. Tenant may construct
nonstructural, Alterations in the Premises from time to time without Landlord’s
prior approval if the cost of the applicable Alteration project does not exceed
$100,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing (which written notice may be given by email to persons designated by
Landlord in writing from time to time as Landlord’s representatives for the
purpose of receiving such notices) of such intended Notice-Only Alteration, and
such notice shall be accompanied by plans, specifications and such other
information concerning the nature and cost of the Notice-Only Alteration as may
be reasonably requested by Landlord, which notice and accompanying materials
shall be delivered to Landlord not less than 5 business days in advance of any
proposed construction.  If Landlord approves any Alterations, Landlord may
impose such conditions on Tenant in connection with the commencement,
performance and completion of such Alterations as Landlord may deem appropriate
in Landlord’s reasonable discretion.  Any request for approval shall be in
writing, delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying
materials.  Landlord’s right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to ensure that such plans and specifications or construction comply with
applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to 3% of all charges incurred by Tenant or its contractors or
agents in connection with any Alteration to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision.  Before
Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall
reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays caused by such work, or inadequate cleanup.  

Tenant shall complete all Alterations work free and clear of liens, and shall
provide (and cause each contractor or subcontractor to provide) certificates of
insurance for workers’ compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction.  Upon completion of
any Alterations, Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as defined in the immediately following paragraph) shall be and shall remain
the property of Landlord during the Term and following the expiration or earlier
termination of the Term, shall not be removed by Tenant at any time during the
Term, and shall remain upon and be surrendered with the Premises as a part
thereof.  Notwithstanding the foregoing, Landlord shall, if Tenant makes a
request in writing at the time its approval of any such Installation is
requested or at the time Tenant delivers notice to Landlord of a Notice-Only
Alteration, notify

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 13

Tenant whether Landlord will require that Tenant remove such Installation upon
the expiration or earlier termination of the Term.  If removal is so required by
Landlord, Tenant shall remove such Installation in accordance with the
immediately succeeding sentence.  Upon the expiration or earlier termination of
the Term, Tenant shall remove (i) if required by applicable Legal Requirements,
all wires, cables or similar equipment which Tenant has installed in the
Premises or in the risers or plenums of the Building, (ii) any Installations for
which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes.  During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.  If Landlord is requested by
Tenant or any lender, lessor or other person or entity claiming an interest in
any of Tenant’s Property to waive any lien Landlord may have against any of
Tenant’s Property, and Landlord consents to such waiver, then Landlord shall be
entitled to be paid as administrative rent a fee of $1,000 per occurrence for
its time and effort in preparing and negotiating such a waiver of
lien.  Notwithstanding anything to the contrary, in no event shall Tenant be
required to remove or restore (nor shall Tenant have the right to remove) the
Tenant Improvements (including any Installations installed in the Premises as
part of the Tenant Improvements).

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) ”Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) ”Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.  

13.Landlord’s Repairs.  Landlord, as an Operating Expense, shall maintain all of
the structural, exterior, parking and other Common Areas of the Project, and the
HVAC, plumbing, fire sprinklers, elevators and all other building systems
serving the Premises and other portions of the Project (“Building Systems”), in
good repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, or by any of Tenant’s assignees, sublessees, licensees, agents,
servants, employees, invitees and contractors (or any of Tenant’s assignees,
sublessees and/or licensees respective agents, servants, employees, invitees and
contractors) (collectively, “Tenant Parties”) excluded.  Losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the judgment of Landlord, desirable or necessary to
be made, until said repairs, alterations or improvements shall have been
completed.  Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, give Tenant
48 hours advance notice of any planned stoppage of Building Systems services for
routine maintenance, repairs, alterations or improvements.  Tenant shall
promptly give Landlord written notice of any repair required by Landlord
pursuant to this Section, after which Landlord shall make a commercially
reasonable effort to effect such repair.  Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after Tenant’s written notice of the need
for such repairs or maintenance.  Tenant waives its rights under any state or
local law to terminate this Lease or to make such repairs at Landlord’s expense
and agrees that the parties’ respective rights with respect to such matters
shall be solely as set forth herein.  Repairs required as the result of fire,
earthquake, flood, vandalism, war, or similar cause of damage or destruction
shall be controlled by Section 18.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 14

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Should Tenant
fail to make any such repair or replacement or fail to maintain the Premises,
Landlord shall give Tenant notice of such failure.  If Tenant fails to commence
cure of such failure within 10 days of Landlord’s notice, and thereafter
diligently prosecute such cure to completion, Landlord may perform such work and
shall be reimbursed by Tenant within 10 days after demand therefor; provided,
however, that if such failure by Tenant creates or could create an emergency,
Landlord may immediately commence cure of such failure and shall thereafter be
entitled to recover the costs of such cure from Tenant.  Subject to Sections 17
and 18, Tenant shall bear the full uninsured cost of any repair or replacement
to any part of the Project that results from damage caused by Tenant or any
Tenant Party.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after Tenant receives written notice of the filing
thereof, at Tenant’s sole cost and shall otherwise keep the Premises and the
Project free from any liens arising out of work performed, materials furnished
or obligations incurred by Tenant.  Should Tenant fail to discharge any lien
described herein, Landlord shall have the right, but not the obligation, to pay
such claim or post a bond or otherwise provide security to eliminate the lien as
a claim against title to the Project and the cost thereof shall be immediately
due from Tenant as Additional Rent.  If Tenant shall lease or finance the
acquisition of office equipment, furnishings, or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code Financing Statement filed as a
matter of public record by any lessor or creditor of Tenant will upon its face
or by exhibit thereto indicate that such Financing Statement is applicable only
to removable personal property of Tenant located within the Premises.  In no
event shall the address of the Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities and lease signators (collectively, “Landlord Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises or the
Project arising directly or indirectly out of use or occupancy of the Premises
or the Project by Tenant or any Tenant Parties (including, without limitation,
any act, omission or neglect by Tenant or any Tenant’s Parties in or about the
Premises or at the Project) or the a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct, gross negligence or active negligence of Landlord
Indemnified Parties.  Landlord shall not be liable to Tenant for, and Tenant
assumes all risk of damage to, personal property (including, without limitation,
loss of records kept within the Premises).  Tenant further waives any and all
Claims for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property (including, without limitation, any
loss of records).  Landlord Indemnified Parties shall not be liable for any
damages arising from any act, omission or neglect of any tenant in the Project
or of any other third party or Tenant Parties.

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the
Project.  Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project.  Landlord may,
but is not obligated to, maintain such other insurance and additional coverages
as it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project.  All such
insurance shall be included as part of the Operating Expenses.  The Project may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Project will be determined by Landlord based upon the insurer’s
cost calculations).  Tenant

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 15

shall also reimburse Landlord for any increased premiums or additional insurance
which Landlord reasonably deems necessary as a result of Tenant’s use of the
Premises.  

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident – each accident, $1,000,000 bodily injury by disease – policy limit,
and $1,000,000 bodily injury by disease – each employee; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the
Premises.  The commercial general liability insurance maintained by Tenant shall
name Alexandria Real Estate Equities, Inc., and Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities and
lease signators (collectively, “Landlord Insured Parties”), as additional
insureds; insure on an occurrence and not a claims-made basis; be issued by
insurance companies which have a rating of not less than policyholder rating of
A and financial category rating of at least Class X in “Best’s Insurance Guide”;
not contain a hostile fire exclusion; contain a contractual liability
endorsement; and provide primary coverage to Landlord Insured Parties (any
policy issued to Landlord Insured Parties providing duplicate or similar
coverage shall be deemed excess over Tenant’s policies, regardless of limits).
Tenant shall (i) provide Landlord with 30 days advance written notice of
cancellation of such commercial general liability policy, and (ii) request
Tenant’s insurer to endeavor to provide 30 days advance written notice to
Landlord of cancellation of such commercial general liability policy (or 10 days
in the event of a cancellation due to non-payment of premium).  Certificates of
insurance showing the limits of coverage required hereunder and showing Landlord
as an additional insured, along with reasonable evidence of the payment of
premiums for the applicable period, shall be delivered to Landlord by Tenant
prior to (i) the earlier to occur of  (x) the Commencement Date, or (y) the date
that Tenant accesses the Premises under this Lease, and (ii) each renewal of
said insurance.  Tenant’s policy may be a “blanket policy” with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy.  Tenant shall, at
least 5 days prior to the expiration of such policies, furnish Landlord with
renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 16

18.Restoration.  If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord
may, in such notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 5
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period.  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense, subject to the terms of Section 5
above), promptly restore the Premises (excluding the improvements installed by
Tenant or by Landlord and paid for by Tenant), subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in Section
30) in, on or about the Premises (collectively referred to herein as “Hazardous
Materials Clearances”); provided, however, that if repair or restoration of the
Premises is not substantially complete as of the end of the Maximum Restoration
Period or, if longer, the Restoration Period, Landlord may, in its sole and
absolute discretion, elect not to proceed with such repair and restoration, or
Tenant may by written notice to Landlord delivered within 5 business days of the
expiration of the Maximum Restoration Period or, if longer, the Restoration
Period, elect to terminate this Lease, in which event Landlord shall be relieved
of its obligation to make such repairs or restoration and this Lease shall
terminate as of the date that is 75 days after the later of:  (i) discovery of
such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained, but Landlord shall retain any Rent paid and the right
to any Rent payable by Tenant prior to such election by Landlord or Tenant.

Promptly following the date that Landlord makes the Premises available to Tenant
for Tenant’s repairs and restoration, Tenant, at its expense, shall promptly
perform, subject to delays arising from the collection of insurance proceeds,
from Force Majeure (as defined in Section 34) events or to obtain Hazardous
Material Clearances, shall make all repairs or restoration to the improvements
in the Premises installed by Tenant or by Landlord and paid for by Tenant and
improvements in the Premises required to be insured by Tenant.  Notwithstanding
the foregoing, either Landlord or Tenant may terminate this Lease upon written
notice to the other if the Premises are damaged during the last year of the Term
and Landlord reasonably estimates that it will take more than 2 months to repair
such damage; provided, however, that such notice is delivered within 10 business
days after the date that Landlord provides Tenant with written notice of the
estimated Restoration Period.  Notwithstanding anything to the contrary
contained herein, Landlord shall also have the right to terminate this Lease if
insurance proceeds are not available for such restoration.  Rent shall be abated
from the date all required Hazardous Material Clearances are obtained until the
Premises are repaired and restored, in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises, unless Landlord provides Tenant with other space during the period of
repair that is suitable for the temporary conduct of Tenant’s business.  In the
event that no Hazardous Material Clearances are required to be obtained by
Tenant with respect to the Premises, rent abatement shall commence on the date
of discovery of the damage or destruction. Such abatement shall be the sole
remedy of Tenant, and except as provided in this Section 18, Tenant waives any
right to terminate this Lease by reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 17

domain, or by private purchase in lieu thereof (a “Taking” or “Taken”), and the
Taking would in Landlord’s reasonable judgment, materially interfere with or
impair Landlord’s ownership or operation of the Project or would in the
reasonable judgment of Landlord and Tenant either prevent or materially
interfere with Tenant’s use of the Premises (as resolved, if the parties are
unable to agree, by arbitration by a single arbitrator with the qualifications
and experience appropriate to resolve the matter and appointed pursuant to and
acting in accordance with the rules of the American Arbitration Association),
then upon written notice by Landlord or Tenant to the other this Lease shall
terminate and Rent shall be apportioned as of said date.  If part of the
Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
improvements paid for by Tenant and Tenant’s trade fixtures, if a separate award
for such items is made to Tenant.  Tenant hereby waives any and all rights it
might otherwise have pursuant to any provision of state law to terminate this
Lease upon a partial Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises.  

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 days after
Tenant receives written notice that any such lien is filed against the Premises.

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 18

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge.  Notwithstanding the foregoing, before assessing a late
charge the first time in any calendar year, Landlord shall provide Tenant
written notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter. The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.

(c)Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim for damages therefor;

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 19

(A)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus

(D)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

(d)Effect of Exercise.  Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant.  Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 20

manner contrary to the specific terms, provisions, and covenants of this Lease
or as having modified the same and shall not be deemed a waiver of Landlord’s
right to enforce one or more of its rights in connection with any subsequent
default.  A receipt by Landlord of Rent or other payment with knowledge of the
breach of any covenant hereof shall not be deemed a waiver of such breach, and
no waiver by Landlord of any provision of this Lease shall be deemed to have
been made unless expressed in writing and signed by Landlord.  To the greatest
extent permitted by law, Tenant waives the service of notice of Landlord’s
intention to re-enter, re-take or otherwise obtain possession of the Premises as
provided in any statute, or to institute legal proceedings to that end, and also
waives all right of redemption in case Tenant shall be dispossessed by a
judgment or by warrant of any court or judge.  Any reletting of the Premises or
any portion thereof shall be on such terms and conditions as Landlord in its
sole discretion may determine.  Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or collect rent due in respect of such reletting or otherwise
to mitigate any damages arising by reason of Tenant’s Default.

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 49% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.  

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 4 months, before the date Tenant desires the assignment or sublease to
be effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials proposed to be used, stored handled, treated, generated in or released
or disposed of from the Premises, the Assignment Date, any relationship between
Tenant and the proposed assignee or sublessee, and all material terms and
conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its final form, and such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent. Landlord may, by giving written notice to Tenant
within 15 days after receipt of the Assignment Notice:  (i) grant such consent
(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), (ii) refuse such consent, in its reasonable discretion; or (iii) in
the event of an assignment or a sublease that would result in more than 50% of
the Premises being subleased for substantially the remainder of the Term,
terminate this Lease with respect to the space described in the Assignment
Notice as of the Assignment Date (an “Assignment Termination”). Among other
reasons, it shall be reasonable for Landlord to withhold its consent in any of
these instances:  (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would lessen
the value of the leasehold improvements in the Premises, or would require
increased services by Landlord; (3) in Landlord’s reasonable judgment, the
proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial; (4) in Landlord’s reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord’s reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 21

of other tenancies in the Project or is inconsistent with the type and quality
of the nature of the Building; (6) intentionally omitted; (7) Landlord has
experienced previous defaults by or is in litigation with the proposed assignee
or subtenant; (8) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (9) the proposed assignee or
subtenant, or any entity that, directly or indirectly, controls, is controlled
by, or is under common control with the proposed assignee or subtenant, is then
an occupant of the Project and Landlord has comparable space available which is
suitable for the needs of such proposed assignee or subtenant; or (10) the
proposed assignee or subtenant is an entity with whom Landlord is negotiating to
lease space in the Project. If Landlord delivers notice of its election to
exercise an Assignment Termination, Tenant shall have the right to withdraw such
Assignment Notice by written notice to Landlord of such election within 5
business days after Landlord’s notice electing to exercise the Assignment
Termination.  If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect.  If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice.  No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer.  Tenant shall pay to Landlord a fee equal to Two Thousand Five Hundred
Dollars ($2,500) in connection with its consideration of any Assignment Notice
and/or its preparation or review of any consent documents.  Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease  or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided that Landlord shall have the right to approve the form of any
such sublease or assignment.  In addition, Tenant shall have the right to assign
this Lease, upon 30 days prior written notice to Landlord ((x) unless Tenant is
prohibited from providing such notice by applicable Legal Requirements or
confidentiality restrictions, in which case Tenant shall notify Landlord within
10 days after the closing of such Control Permitted Assignment) but without
obtaining Landlord’s prior written consent, to a corporation or other entity
which is a successor-in-interest to Tenant, by way of merger, consolidation or
corporate reorganization, or by the purchase of all or substantially all of the
assets or the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring this
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee (or the successor
entity, to the extent Tenant remains the tenant under this Lease following such
Corporate Permitted Assignment) is not less than the net worth (as determined in
accordance with GAAP) of Tenant immediately prior to such assignment, and (iii)
such assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease (a “Corporate Permitted Assignment”).  Control
Permitted Assignments and Corporate Permitted Assignments are hereinafter
referred to as “Permitted Assignments.”

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under this Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 22

permitted after Landlord has given its written consent to do so, which consent
may be withheld in Landlord’s sole and absolute discretion); and all closure
plans or any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Project for the closure of any such tanks.  Neither Tenant nor any such proposed
assignee or subtenant is required, however, to provide Landlord with any
portion(s) of the such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form, excluding consideration for services or furniture,
fixtures and equipment paid for exclusively by Tenant, to the extent such
consideration does not exceed fair market value for such items) exceeds the sum
of the rental payable under this Lease, (excluding however, any Rent payable
under this Section) and actual and reasonable brokerage fees, legal costs,
reasonable free rent periods and other market financial concessions and any
design or construction fees directly related to and required pursuant to the
terms of any such sublease, and the unamortized cost of any Alterations or other
improvements paid for by Tenant) (“Excess Rent”), then Tenant shall be bound and
obligated to pay Landlord as Additional Rent hereunder 50% of such Excess Rent
within 10 days following receipt thereof by Tenant.  If Tenant shall sublet the
Premises or any part thereof, Tenant hereby immediately and irrevocably assigns
to Landlord, as security for Tenant’s obligations under this Lease, all rent
from any such subletting, and Landlord, or a receiver for Tenant appointed on
Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under this Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party. This Section 22(f) shall not apply to any
Corporate Permitted Assignment.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that, to Tenant’s
knowledge, there are not any uncured defaults on the part of Landlord

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 23

hereunder, or specifying such defaults if any are claimed, and (iii) setting
forth such further information with respect to the status of this Lease or the
Premises as may be requested thereon.  Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part.  Tenant’s failure to deliver such
statement within such time shall, at the option of Landlord, constitute a
Default under this Lease, and, in any event, shall be conclusive upon Tenant
that this Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution.  

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project.  The current rules and regulations are attached hereto as Exhibit
E.  If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises and rights under this Lease shall not be disturbed by
the Holder of any such Mortgage.  Tenant agrees, at the election of the Holder
of any such Mortgage, to attorn to any such Holder.  Tenant agrees upon demand
to execute, acknowledge and deliver such instruments, confirming such
subordination, and such instruments of attornment as shall be requested by any
such Holder, provided any such instruments contain appropriate non-disturbance
provisions assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof.  Notwithstanding the foregoing, any such Holder may at any
time subordinate its Mortgage to this Lease, without Tenant’s consent, by notice
in writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such
Holder.  The term “Mortgage” whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust.  As of the date of this Lease, there is no
existing Mortgage encumbering  the Project.

Upon written request from Tenant, Landlord agrees to use reasonable efforts to
cause the Holder of any future Mortgage to enter into a subordination,
non-disturbance and attornment agreement (“SNDA”) with Tenant with respect to
this Lease.  The SNDA shall be on the form reasonably proscribed by the Holder
and Tenant shall pay the Holder’s fees and costs in connection with obtaining
such SNDA; provided, however, that Landlord shall request that Holder make any
reasonable changes to the SNDA requested by Tenant.  Landlord’s failure to cause
the Holder to enter into the SNDA with Tenant (or make any of the changes
requested by Tenant) despite such efforts shall not be a default by Landlord
under this Lease.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted under this Lease to remain in the Premises, free of Hazardous
Materials brought upon, kept, used, stored, handled, treated, generated in, or
released or disposed of from,

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 24

the Premises by any person other than a Landlord Party (collectively, “Tenant
HazMat Operations”) and released of all Hazardous Materials Clearances, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Sections 18 and 19 excepted.  At least 3 months prior to the surrender of the
Premises or such earlier date as Tenant may elect to cease operations at the
Premises, Tenant shall deliver to Landlord a narrative description of the
actions proposed (or required by any Governmental Authority) to be taken by
Tenant in order to surrender the Premises (including any Installations permitted
by Landlord to remain in the Premises) at the expiration or earlier termination
of the Term, free from any residual impact from the Tenant HazMat Operations and
otherwise released for unrestricted use and occupancy (the “Decommissioning and
HazMat Closure Plan”).  Such Decommissioning and HazMat Closure Plan shall be
accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of any Tenant Party with respect to the Premises,
and (ii) all Hazardous Materials used, stored, handled, treated, generated,
released or disposed of from the Premises, and shall be subject to the review
and approval of Landlord’s environmental consultant.  In connection with the
review and approval of the Decommissioning and HazMat Closure Plan, upon the
request of Landlord, Tenant shall deliver to Landlord or its consultant such
additional non-proprietary information concerning Tenant HazMat Operations as
Landlord shall request.  On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Decommissioning and HazMat Closure Plan
shall have been satisfactorily completed and Landlord shall have the right,
subject to reimbursement at Tenant’s expense as set forth below, to cause
Landlord’s environmental consultant to inspect the Premises and perform such
additional procedures as may be deemed reasonably necessary to confirm that the
Premises are, as of the effective date of such surrender or early termination of
this Lease, free from any residual impact from Tenant HazMat Operations.  Tenant
shall reimburse Landlord, as Additional Rent, for the actual out-of-pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Decommissioning and HazMat Closure Plan and to visit the
Premises and verify satisfactory completion of the same, which cost shall not
exceed $5,000.  Landlord shall have the unrestricted right to deliver such
Decommissioning and HazMat Closure Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Decommissioning and HazMat Closure Plan, or if such Decommissioning and HazMat
Closure Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 25

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination.  This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises.  Without limiting
the foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Building, the
Project or any adjacent property, Tenant shall promptly take all actions at its
sole expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Building, the Project or any adjacent
property to the condition existing prior to the time of such contamination,
provided that Landlord’s approval of such action shall first be obtained, which
approval shall not unreasonably be withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises or the Project. Notwithstanding anything to the contrary contained in
Section 28 or this Section 30, Tenant shall not be responsible for, and the
indemnification and hold harmless obligation set forth in this paragraph shall
not apply to (i) contamination in the Premises which Tenant can reasonably prove
existed in the Premises immediately prior to the Commencement Date, or (ii) the
presence of any Hazardous Materials in the Premises which Tenant can reasonably
prove migrated from outside of the Premises into the Premises, unless in either
case, the presence of such Hazardous Materials (x) is the result of a breach by
Tenant of any of its obligations under this Lease, or (y) was caused,
contributed to or exacerbated by Tenant or any Tenant Party.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Upon Landlord’s request, or any time
that Tenant is required to deliver a Hazardous Materials List to any
Governmental Authority (e.g., the fire department) in connection with Tenant’s
use or occupancy of the Premises, Tenant shall deliver to Landlord a copy of
such Hazardous Materials List.  Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation,

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 26

release or disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority:  permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole and absolute discretion); all closure plans or any
other documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Decommissioning and HazMat Closure Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months).  Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.  It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority).  If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d)Testing.  Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use.  Tenant shall be required to pay the
cost of such annual test of the Premises only if there is violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests.  In addition, at any time, and
from time to time, prior to the expiration or earlier termination of the Term,
Landlord shall have the right to conduct appropriate tests of the Premises and
the Project to determine if contamination has occurred as a result of Tenant’s
use of the Premises.  In connection with such testing, upon the request of
Landlord, Tenant shall deliver to Landlord or its consultant such
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests.  If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense).  Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality
agreement.  Tenant shall, at its sole cost and expense, promptly and
satisfactorily remediate any environmental conditions identified by such testing
for which Tenant or any Tenant Party is responsible in accordance with all
Environmental Requirements.  Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights which Landlord may have
against Tenant.

(e)Control Areas.  Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage.  As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone.  For purposes of example only, if a control
area or zone contains 10,000 rentable square feet and 2,000 rentable square feet
of a tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 27

(f)Underground Tanks.  Tenant shall have no right to use or install any
underground or other storage tanks at the Project.

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of this Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Decommissioning and HazMat Closure Plan), Tenant shall continue to
pay the full Rent in accordance with this Lease for any portion of the Premises
not relet by Landlord in Landlord’s sole discretion, which Rent shall be
prorated daily.

(h)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
to the extent accruing during the period of its ownership of the Premises and
not thereafter.  The term “Landlord” in this Lease shall mean only the owner for
the time being of the Premises.  Upon the transfer by such owner of its interest
in the Premises, such owner shall thereupon be released and discharged from all
obligations of Landlord thereafter accruing, but such obligations shall be
binding during the Term upon each new owner for the duration of such owner’s
ownership.

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last 12 months of the Term, to
prospective tenants or for any other business purpose.  Landlord shall use
reasonable efforts to minimize interference with

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 28

Tenant’s operations in the Premises during any entry into the Premises by
Landlord pursuant to this Section 32.  Landlord may erect a suitable sign on the
Premises stating the Premises are available to let or that the Project is
available for sale.  Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use.  At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions.  Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.  Landlord shall use reasonable
efforts to comply with Tenant’s reasonable security, confidentiality and safety
requirements with respect to entering restricted portions of the Premises;
provided, however, that Tenant has notified Landlord of such security,
confidentiality and safety requirements reasonably prior to Landlord’s entry
into the Premises.

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34.Force Majeure.  Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable (“Force Majeure”).  

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than T3 Advisors, Jones Lang LaSalle and Newmark Cornish &
Carey.  Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than T3 Advisors,
Jones Lang LaSalle and Newmark Cornish & Carey, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction. Landlord shall be
responsible for all commissions due to T3 Advisors, Jones Lang LaSalle and
Newmark Cornish & Carey arising out of the execution of this Lease in accordance
with the terms of a separate written agreement between Landlord, on the one
hand, and T3 Advisors, Jones Lang LaSalle and Newmark Cornish & Carey, on the
other hand.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 29

UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises.  Suite entry signage and signage on
the lobby directory shall be inscribed, painted or affixed for Tenant by
Landlord at the sole cost and expense of Landlord, and shall be of a size, color
and type reasonably acceptable to Landlord.  Nothing may be placed on the
exterior of corridor walls or corridor doors other than Landlord’s standard
lettering.  The directory tablet shall be provided exclusively for the display
of the name and location of tenants.

Tenant shall also have the non-exclusive right to display, at Tenant’s cost and
expense, a sign bearing Tenant’s name and/or logo at a location on the Building
façade facing the 101 freeway and otherwise in a location designated by Landlord
and reasonably acceptable to Tenant (“Building Sign”).  Tenant shall be entitled
to its pro-rata share of available Building façade signage.  Notwithstanding the
foregoing, Tenant acknowledges and agrees that Tenant’s Building Sign including,
without limitation, the size, color and type, shall be subject to Landlord’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned or delayed) and shall be consistent with Landlord’s signage program
at the Project and applicable Legal Requirements.  Tenant shall be responsible,
at Tenant’s sole cost and expense, for the maintenance of Tenant’s Building
Sign, for the removal of Tenant’s Building Sign at the expiration or earlier
termination of this Lease and for the repair all damage resulting from such
removal.

39.Right to Expand.

(a)Right of First Refusal.  Subject to the terms of this Section 39(a), the
first time after the mutual execution and delivery of this Lease by the parties
through the date that is 12 months after the Rent Commencement Date (the “ROFR
Expiration Date”) that Landlord intends to accept a bona fide written proposal
(the “Pending Deal”) to lease all or a portion the ROFR Space (as hereinafter
defined) to a third party, Landlord shall deliver to Tenant written notice (the
“Pending Deal Notice”) of the existence of such Pending Deal and the material
terms of such Pending Deal.  For purposes of this Section 39(a), “ROFR Space”
shall mean all leasable space located on the fourth floor of the Building.  For
the avoidance of doubt, Tenant shall be required to exercise its right under
this Section 39(a) with respect to all of the space

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 30

described in the Pending Deal Notice, including, at Landlord’s option, any space
in addition to the ROFR Space that is described in the Pending Deal Notice,
which additional space shall be deemed to be included as part of the ROFR Space
(the “Identified Space”).  Within 10 business days after Tenant’s receipt of the
Pending Deal Notice, Tenant shall deliver to Landlord written notice (the
“Acceptance Notice”) if Tenant elects to lease the Identified Space.  Tenant’s
right to receive the Pending Deal Notice and election to lease or not lease the
Identified Space pursuant to this Section 39(a) is hereinafter referred to as
the “Right of First Refusal.”  If Tenant elects to lease the Identified Space
described in the Pending Deal Notice by delivering the Space Acceptance Notice
within the required 10 business day period, Tenant shall be deemed to agree to
expand the Premises to include the Identified Space and to lease the Identified
Space on the same general terms and conditions as this Lease except that the
terms of this Lease shall be modified to reflect the terms of the Pending Deal
Notice for the rental of the Identified Space.  Tenant acknowledges that the
term of this Lease with respect to the Identified Space and the Term of this
Lease with respect to the existing Premises may not be
co-terminous.  Notwithstanding anything to the contrary contained herein, in no
event shall the Work Letter apply to the Identified Space.  If Tenant fails to
deliver a Space Acceptance Notice to Landlord within the required 10 business
day period, Tenant shall have deemed to have waived its rights under this
Section 39(a) with respect to the Identified Space.  Notwithstanding anything to
the contrary contained herein, Tenant’s rights under this Section 39(a) shall
terminate and be of no further force or effect as of the ROFR Expiration
Date.  Notwithstanding anything to the contrary contained herein, if Landlord
fails to execute a lease for the Identified Space within 6 months after the
above-referenced 10 business day period, Tenant’s Right of Refusal shall be
restored with respect to the next Pending Deal with respect to such Identified
Space.  Notwithstanding anything to the contrary contained herein, Tenant’s
rights under this Section 39(a) shall terminate and be of no further force or
effect after the date that is 12 months prior to the expiration of the Base Term
if Tenant has not exercised its Extension Right (as defined in Section 40 below)
pursuant to the terms of Section 40.

(b)Amended Lease.  If: (i) Tenant fails to timely deliver an Acceptance Notice,
or (ii) after the expiration of a period of 120 days after Landlord’s delivery
to Tenant of a lease amendment for Tenant’s lease of the Identified Space, no
lease amendment for the Identified Space acceptable to both parties each in
their reasonable discretion after using diligent good faith efforts negotiate
the same, has been executed, Tenant shall, notwithstanding anything to the
contrary contained herein, be deemed to have forever waived its right to lease
such Identified Space.

(c)Exceptions.  Notwithstanding the above, the Right of First Refusal shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Right of First Refusal.

(d)Termination.  The Right of First Refusal shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of Right of First Refusal if, after such exercise, but prior to
the commencement date of the lease of the Identified Space, (i) Tenant fails to
cure any default by Tenant under this Lease within the applicable notice and
cure period; or (ii) Tenant has Defaulted 3 or more times during the period from
the date of the exercise of the Right of First Refusal to the date of the
commencement of the lease of the Identified Space, whether or not such Defaults
are cured.

(e)Rights Personal.  The Right of First Refusal is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that it may be assigned in
connection with any Permitted Assignment of this Lease.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 31

(f)No Extensions.  The period of time within which the Right of First Refusal
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Right of First Refusal.

40.Right to Extend Term.  Tenant shall have the right to extend the Term of this
Lease upon the following terms and conditions:

(a)Extension Rights.  Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for 5 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent and the
Work Letter) by giving Landlord written notice of its election to exercise the
Extension Right at least 12 months prior, and no earlier than 15 months prior,
to the expiration of the Base Term of this Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined.  As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size, quality
(including all Tenant Improvements, Alterations and other improvements) and
floor height in Class A laboratory/office buildings in the San Mateo/San
Carlos/Redwood City area for a comparable term, with the determination of the
Market Rate to take into account all relevant factors, including tenant
inducements, views, available amenities, parking costs, leasing commissions,
allowances or concessions, if any.  In addition, if the Market Rate then
includes rent for parking, Landlord may impose a market rent for the parking
rights provided hereunder.

If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 40(b).  Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 40(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of this Lease for the Extension Term.  

(b)Arbitration.  

(i)Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”).  If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension
Term.  If both parties submit Extension Proposals, then Landlord and Tenant
shall meet within 7 days after delivery of the last Extension Proposal and make
a good faith attempt to mutually appoint a single Arbitrator (and defined below)
to determine the Market Rate and escalations.  If Landlord and Tenant are unable
to agree upon a single Arbitrator, then each shall, by written notice delivered
to the other within 10 days after the meeting, select an Arbitrator.  If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension
Term.  The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator.  If the 2 Arbitrators so selected
cannot agree on the selection of the third Arbitrator within the time above
specified, then either party, on behalf of both parties, may request such
appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.

(ii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
decision of the single Arbitrator shall

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 32

be final and binding upon the parties.  The average of the two closest
Arbitrators in a three Arbitrator panel shall be final and binding upon the
parties.  Each party shall pay the fees and expenses of the Arbitrator appointed
by or on behalf of such party and the fees and expenses of the third Arbitrator
shall be borne equally by both parties.  If the Market Rate and escalations are
not determined by the first day of the Extension Term, then Tenant shall pay
Landlord Base Rent in an amount equal to the Base Rent in effect immediately
prior to the Extension Term and increased by the Rent Adjustment Percentage
until such determination is made.  After the determination of the Market Rate
and escalations, the parties shall make any necessary adjustments to such
payments made by Tenant.  Landlord and Tenant shall then execute an amendment
recognizing the Market Rate and escalations for the Extension Term.

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the San Francisco peninsula area, or (B) a licensed commercial
real estate broker with not less than 15 years’ experience representing
landlords and/or tenants in the leasing of high tech or life sciences space in
the San Francisco peninsula area, (ii) devoting substantially all of their time
to professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

(c)Rights Personal.  The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d)Exceptions.  Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise any of the Extension Right:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e)No Extensions.  The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f)Termination.  The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to cure any default by Tenant under this
Lease within the applicable notice and cure period; or (ii) Tenant has Defaulted
3 or more times during the period from the date of the exercise of the Extension
Right to the date of the commencement of the Extension Term, whether or not such
Defaults are cured.

41.Roof Equipment.  As long as Tenant is not in default under this Lease, Tenant
shall have the right at its sole cost and expense, subject to compliance with
all Legal Requirements, to install, maintain, and remove on the top of the roof
of the Building in a location designated by Landlord a satellite dish,
communication antennae, or other telecommunications equipment (all of which
having a size, diameter and height acceptable to Landlord) for the transmission
or reception of communication of signals as Tenant may from time to time desire
(collectively, the “Roof Equipment”) on the following terms and conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 33

Landlord, if necessary for the installation and operation of the Roof Equipment,
and (iii) an insurance policy or certificate of insurance evidencing insurance
coverage as required by this Lease and any other insurance as reasonably
required by Landlord for the installation and operation of the Roof
Equipment.  Landlord shall not unreasonably withhold or delay its approval for
the installation and operation of the Roof Equipment; provided, however, that
Landlord may reasonably withhold its approval if the installation or operation
of the Roof Equipment (A) may damage the structural integrity of the Building,
(B) may void, terminate, or invalidate any applicable roof warranty, (C) may
interfere with any service provided by Landlord or any tenant of the Building,
(D) may reduce the leasable space in the Building, or (E) is not properly
screened from the viewing public.  

(b)No Damage to Roof.  If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord.  If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Roof Equipment such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage.  Landlord shall not
charge Tenant Additional Rent for the installation and use of the Roof
Equipment.  If, however, Landlord’s insurance premium or Tax assessment
increases as a result of the Roof Equipment, Tenant shall pay such increase as
Additional Rent within ten (10) days after receipt of a reasonably detailed
invoice from Landlord.  Tenant shall not be entitled to any abatement or
reduction in the amount of Rent payable under this Lease if for any reason
Tenant is unable to use the Roof Equipment.  In no event whatsoever shall the
installation, operation, maintenance, or removal of the Roof Equipment by Tenant
or its agents void, terminate, or invalidate any applicable roof warranty.

(c)Protection.  The installation, operation, and removal of the Roof Equipment
shall be at Tenant’s sole risk.  Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.

(d)Removal.  At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building.  Tenant
shall leave the portion of the roof where the Roof Equipment was located in good
order and repair, reasonable wear and tear excepted.  If Tenant does not so
remove the Roof Equipment, Tenant hereby authorizes Landlord to remove and
dispose of the Roof Equipment and charge Tenant as Additional Rent for all costs
and expenses incurred by Landlord in such removal and disposal.  Tenant agrees
that Landlord shall not be liable for any Roof Equipment or related property
disposed of or removed by Landlord.

(e)No Interference.  The Roof Equipment shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed or will be installed by Landlord or for any other tenant or future
tenant of the Building.  Tenant acknowledges that other tenant(s) may have
approval rights over the installation and operation of telecommunications
equipment and devices on or about the roof, and that Tenant’s right to install
and operate the Roof Equipment is subject and subordinate to the rights of such
other tenants.  Tenant agrees that any other tenant of the Building that
currently has or in the future takes possession of any portion of the Building
will be permitted to install such telecommunication equipment that is of a type
and frequency that will not cause unreasonable interference to the Roof
Equipment.

(f)Relocation.  Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Roof Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Roof Equipment.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 34

(g)Access.  Landlord grants to Tenant the right of ingress and egress to
install, operate, and maintain the Roof Equipment; provided, however, that
Tenant shall have no right to exercise any such ingress and egress right unless
Tenant is accompanied by a representative of Landlord at all times while Tenant
is accessing the roof.  Upon Tenant’s request, Landlord shall supply Tenant with
the name, telephone, and pager numbers of the contact individual(s) responsible
for providing access.

(h)Appearance.  If permissible by Legal Requirements, the Roof Equipment shall
be painted the same color as the Building so as to render the Roof Equipment
virtually invisible from ground level.

(i)No Assignment.  Except as otherwise expressly provided herein, the right of
Tenant to use and operate the Roof Equipment shall be personal solely to Tenant,
and (i) no other person or entity shall have any right to use or operate the
Roof Equipment, and (ii) Tenant shall not assign, convey, or otherwise transfer
to any person or entity any right, title, or interest in all or any portion of
the Roof Equipment or the use and operation thereof other than in connection
with a sublease of the Premises or an assignment of the Lease pursuant to
Section 22(b).

42.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  Tenant shall furnish Landlord  with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, and (iii) any other financial information or summaries that
Tenant typically provides to its lenders or shareholders. So long as Tenant is a
“public company” and its financial information is publicly available, then the
foregoing delivery requirements of this Section 41(c) shall not apply.  Landlord
shall treat Tenant’s financial information as confidential information belonging
to Tenant and will not disclose the same other than on a need-to-know basis to
Landlord’s affiliates, legal, financial or tax advisors, consultants, potential
lenders and potential purchasers and as required by Legal Requirements.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.  

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 35

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j)OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(o)Intentionally Omitted.  

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 36

(p)EV Charging Stations.  Landlord shall not unreasonably withhold its consent
to Tenant’s written request to install 1 or more electric vehicle car charging
stations (“EV Stations”) in the parking area serving the Project; provided,
however, that Tenant complies with all reasonable requirements, standards, rules
and regulations which may be imposed by Landlord, at the time Landlord’s consent
is granted, in connection with Tenant’s installation, maintenance, repair and
operation of such EV Stations, which may include, without limitation, the charge
to Tenant of a reasonable monthly rental amount for the parking spaces used by
Tenant for such EV Stations, Landlord’s designation of the location of Tenant’s
EV Stations, and Tenant’s payment of all costs whether incurred by Landlord or
Tenant in connection with the installation, maintenance, repair and operation of
each Tenant’s EV Station(s).  Nothing contained in this paragraph is intended to
increase the number of parking spaces which Tenant is otherwise entitled to use
at the Project under Section 10 of this Lease nor impose any additional
obligations on Landlord with respect to Tenant’s parking rights at the Project.

(q)California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in this Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

(r)Counterparts.  This Lease may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.  

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 37

Electronic signatures shall be deemed original signatures for purposes of this
Lease and all matters related thereto, with such electronic signatures having
the same legal effect as original signatures.

[ Signatures on next page ]




[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory825 Industrial/Allakos - Page 38

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

ALLAKOS INC.,

a Delaware corporation

 

 

 

By:  /s/ Robert Alexander

Its:  CEO______________

 

 

 

LANDLORD:

ARE-SAN FRANCISCO NO. 63, LLC,
a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By:  /s/ Jennifer Banks
Its:  Co-Chief Operating Officer

& General Counsel

 

 

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

825 Industrial/Allakos - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[gvghcovh5zhv000039.jpg]

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

825 Industrial/Allakos - Page 2

[gvghcovh5zhv000041.jpg]

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 1

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 2

[gvghcovh5zhv000044.jpg]

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 1

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
Agreement (the “Lease”) dated as of November ____, 2019 by and between ARE-SAN
FRANCISCO NO. 63, LLC, a Delaware limited liability company (“Landlord”), and
ALLAKOS INC., a Delaware corporation (“Tenant”).  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

1.General Requirements.

(a)Tenant’s Authorized Representative.  Tenant designates XXXXXXXXX (“Tenant’s
Representative”) as the only person authorized to act for Tenant pursuant to
this Work Letter.  Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative.  Tenant may change Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord.  

(b)Landlord’s Authorized Representative.  Landlord designates Dan Tsang and Dan
Stoddard (either such individual acting alone, “Landlord’s Representative”) as
the only persons authorized to act for Landlord pursuant to this Work
Letter.  Tenant shall not be obligated to respond to or act upon any request,
approval, inquiry or other Communication from or on behalf of Landlord in
connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to
Tenant.  

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall be named a third party beneficiary of
any contract entered into by Tenant with the TI Architect and the general
contractor and of any warranty given by such parties.  

ARC-TEC shall be the architect (the “Architect”) for Landlord’s Work (as defined
below) and Truebeck shall be the general contractor for Landlord’s
Work.  Landlord shall select any subcontractors for Landlord’s Work in
Landlord’s sole and absolute discretion.  

2.Landlord’s Work and Tenant Improvements.

(a)Landlord’s Work and Tenant Improvements Defined.  As used herein, (i)
“Landlord’s Work” shall mean the design and construction of the building shell
and related site improvements (“Building Shell”) consisting of the elements
described on the Basis of Design attached hereto as Schedule 1 under the
categories of “Cold Shell” and “Full Shell Warm Up” and related site
improvements marked with an “X” (collectively, the “Basis of Design”) and the
index referencing plans attached hereto as Schedule 2 (“Building Shell
Construction Drawings”), and (ii) “Tenant Improvements” shall mean the design
and construction of improvements to the Premises of a fixed and permanent nature
as more particularly provided for in this Work Letter.  The design of the
Building Shell shall be generally consistent with the Basis of Design and the
Building Shell Construction Drawings described on Schedule 1 and Schedule 2,
respectively; provided, however, that Tenant acknowledges that Landlord may make
changes to the Building Shell, as determined by Landlord in its reasonable
discretion; provided, however, that Landlord shall not make any changes to the
Building Shell that would materially adversely affect Tenant’s use of the
Premises or result in a material increase in the cost of the Tenant Improvements
(as reflected in the Budget (as defined in Section 5(a) below)) or a material
delay in the schedule for the construction of the Tenant Improvements or require
material changes to the Space Plans or TI Construction Drawings, without
Tenant’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 2

Landlord shall promptly notify Tenant in writing of any material changes made by
Landlord to the Building Shell that could be reasonably anticipated to result in
a material increase in the cost of the Tenant Improvements or a material delay
in the schedule for the construction of the Tenant Improvements or require
changes to the Space Plans or TI Construction Drawings.  Notwithstanding
anything to the contrary contained herein, Landlord is under no obligation to
make any changes that may be requested by Tenant to the Building Shell except as
set forth below.  Other than (i) completing Landlord’s Work, at Landlord’s sole
cost and expense, and (ii) funding the TI Allowance, Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises or the
Project for Tenant’s use and occupancy. Landlord shall perform Landlord’s Work
in a good and workmanlike manner and in compliance with Legal Requirements.

(b)Tenant’s Space Plans.  Tenant shall deliver to Landlord schematic drawings
and outline specifications (the “Space Plans”) detailing Tenant’s requirements
for the Tenant Improvements.  Not more than 10 days thereafter, Landlord shall
deliver to Tenant the written objections, questions or comments of Landlord and
the TI Architect with regard to the Space Plans.  Tenant shall cause the Space
Plans to be revised to address such written comments and shall resubmit said
drawings to Landlord for approval (which approval shall not be unreasonably
withheld) within 5 business days thereafter.  Such process shall continue until
Landlord has approved the Space Plans.  Landlord shall not unreasonably
withhold, condition or delay its approval of the Space Plans.  Landlord and
Tenant acknowledge and agree that the Tenant Improvements shall comply in all
respects with the LEED Standards set forth on Schedule 3 attached hereto;
provided, however, that Landlord shall install the HVAC systems necessary to
comply with the same.

(c)Working Drawings.  Tenant shall cause the TI Architect to prepare and deliver
to Landlord for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plans.  Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements.  Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 days after Landlord’s receipt
of the same; provided, however, that Landlord may not disapprove any matter that
is consistent with the Space Plans.  Landlord shall not unreasonably withhold,
condition or delay its approval of the TI Construction Drawings so long as such
TI Construction Drawings are consistent with the Space Plans.  Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments.  Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof.  Provided that the design reflected in
the TI Construction Drawings is consistent with the Space Plans, Landlord shall
approve the TI Construction Drawings submitted by Tenant.  Once approved by
Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(a) below).

(d)Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute, (ii)
that all costs and expenses resulting from any such decision by Tenant shall be
payable out of the TI Fund (as defined in Section 5(d) below), and (iii)
Tenant’s decision will not affect the base Building, structural components of
the Building or any Building systems (in which case Landlord shall make the
final decision).  Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

(e)Coordination Obligations.  Tenant acknowledges that Landlord shall continue
to require access to the Building following Landlord’s delivery to Tenant of the
Premises for the construction of the Tenant Improvements in order to complete
Landlord’s Work and Tenant agrees to comply with the Site Logistics Instructions
attached to this Work Letter as Schedule 4.  “Tenant Improvement Work Readiness
Condition” shall mean the point in the construction of Landlord’s Work when the
elements described on Schedule 5 have been achieved. When Tenant Improvement
Work Readiness Condition has been

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 3

achieved, Landlord shall notify Tenant in writing of the same and Deliver the
Premises to Tenant  Commencing on the Commencement Date, Landlord and Tenant
shall work together in a cooperative manner, and shall likewise require each of
their respective architects and engineers and contractors to work together in a
cooperative manner, to coordinate the remaining Landlord’s Work and the Tenant
Improvements and to achieve the substantial completion of all such work in as
prompt and efficient manner as reasonably practicable.  Landlord shall provide
the anticipated schedule for the performance of Landlord’s Work within a
reasonable period following the mutual execution and delivery of the Lease by
the parties..  

3.Performance of the Tenant Improvements.

(a)Commencement and Permitting of the Tenant Improvements.  Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord.  The cost of obtaining the TI Permit shall be payable from the TI
Fund.  Landlord shall assist Tenant in obtaining the TI Permit.  Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation
insurance.  Tenant shall cause the general contractor to provide a certificate
of insurance naming Landlord, Alexandria Real Estate Equities, Inc., and
Landlord’s lender (if any) as additional insureds for the general contractor’s
liability coverages required above.

(b)Selection of Materials, Etc.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

(c)Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)Substantial Completion.  Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”).  Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704.  For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required:  (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plans, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord’s consent shall not be
required for minor changes to the Tenant Improvements customarily made in the
field.

(a)Tenant’s Right to Request Changes.  If Tenant shall request changes to the
Tenant Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change.  Such Change Request must be signed by

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 4

Tenant’s Representative.  Landlord shall review and approve or disapprove such
Change Request within 10 days thereafter (but such 10 day period shall be
reduced to 5 days if Tenant already commenced construction of the Tenant
Improvements), provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

(b)Implementation of Changes.  If Landlord approves such Change, Tenant may
cause the approved Change to be instituted.  If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed.  The Budget shall be based upon the TI Construction
Drawings approved by Landlord. The Budget shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to 1% of the TI Costs (as
hereinafter defined), for monitoring and inspecting the construction of the
Tenant Improvements, which sum shall be payable from the TI Fund.  Except for
the Administrative Rent provided for in the preceding sentence, Landlord shall
not charge Tenant any other fees in connection with Landlord’s review,
coordination, scheduling, monitoring and inspection of the Tenant Improvements.

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

1.

a “Tenant Improvement Allowance” in the maximum amount of $150.00 per rentable
square foot in the Premises, which is included in the Base Rent set forth in the
Lease; and

2.

an “Additional Tenant Improvement Allowance” in the maximum amount of $60.00 per
rentable square foot in the Premises, which shall, to the extent used, result in
TI Rent as set forth in Section 4(b) of the Lease.  

Before commencing the construction of the Tenant Improvements, Tenant shall
notify Landlord how much Additional Tenant Improvement Allowance Tenant has
elected to receive from Landlord.  Such election shall be final and binding on
Tenant, and may not thereafter be modified without Landlord’s consent, which may
be granted or withheld in Landlord’s sole and absolute subjective discretion The
TI Allowance shall be disbursed in accordance with this Work Letter.  

In addition to the TI Allowance, Landlord shall pay for an initial test fit for
the Premises prepared by the Architect, plus one revision.

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section
4.  Tenant shall have no right to any portion of the TI Allowance that is not
disbursed before the last day of the month that is 18 months after the
Commencement Date (with such 18 month period being extended on a day for day
basis by Force Majeure).  

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, construction management, all costs set forth in the
Budget, including Landlord’s Administrative Rent, and the cost of Changes
(collectively, “TI Costs”).  Notwithstanding anything to the contrary contained
herein, the TI Fund shall not be used to purchase any furniture, personal
property or other non-Building system

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 5

materials or equipment (other than Installations installed as part of the Tenant
Improvements), including, but not be limited to, Tenant’s voice or data cabling,
non-ducted biological safety cabinets and other scientific equipment not
incorporated into the Tenant Improvements.

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance.  If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw.  For purposes of
any litigation instituted with regard to such amounts, those amounts required to
be paid by Tenant will be deemed Rent under the Lease.  The TI Allowance and
Excess TI Costs are herein referred to as the “TI Fund.”  Notwithstanding
anything to the contrary set forth in this Section 5(d), Tenant shall be fully
and solely liable for TI Costs and the cost of Minor Variations in excess of the
TI Allowance.

(e)Payment for TI Costs.  During the course of design and construction of the
Tenant Improvements, subject to the terms of Section 5(d), Landlord shall
reimburse Tenant for TI Costs once a month against a draw request in Landlord’s
standard form, containing evidence of payment of such TI Costs by Tenant and
such certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s approval thereof for payment, no later than 30 days
following receipt of such draw request.  Upon completion of the Tenant
Improvements (and prior to any final disbursement of the TI Fund), Tenant shall
deliver to Landlord:  (i) sworn statements setting forth the names of all
contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate of occupancy for the
Premises; and (v) copies of all operation and maintenance manuals and warranties
affecting the Premises

(f)Failure to Disburse TI Allowance.  If Landlord fails to make a disbursement
from the TI Allowance in accordance with the terms hereof, and the amount
thereof remains unpaid by Landlord for 30 days after written notice from Tenant
to Landlord and any Holder and which notice describes in detail the basis on
which Tenant asserts that Landlord has wrongfully failed to disburse such
amount, Tenant may, after Landlord’s failure to pay such amounts within 10
business days after Tenant’s second written notice to Landlord and any Holder
stating in bold and all caps 12 point font that Tenant intends to offset against
Base Rent the amount which Landlord has wrongfully failed to disburse, offset
the amount thereof against the Base Rent payment(s) next due and owing under the
Lease.  However, if Landlord notifies Tenant prior to the expiration of such 10
business day period that Landlord disputes whether Landlord has wrongfully
failed to disburse funds and/or the amount claimed by Tenant, and if Landlord
and Tenant are not able to reach agreement with respect to the disputed matters
(with Landlord disbursing any undisputed amounts which Landlord is required to
disburse under this Work Letter) within 10 days after Tenant’s receipt of a such
notice from Landlord, the parties shall submit such dispute to arbitration
conducted by the American Arbitration Association in San Francisco in accordance
with the “Expedited Procedures” of its Commercial Arbitration Rules in which
case Tenant shall not withhold Base Rent unless and until Tenant prevails in
such arbitration and the arbitrator concludes that Tenant has the right to
exercise such offset right and determines the amount owed to Tenant by Landlord,
if any.  All costs associated with arbitration shall be awarded to the
prevailing party as determined by the arbitrator.  

6.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 6

(b)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c)No Default Funding.  In no event shall Landlord have any obligation to fund
any portion of the TI Allowance during any period that Tenant is in Default
under the Lease.




[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 7

Schedule 1

 

Basis of Design

[gvghcovh5zhv000052.jpg]

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 8

[gvghcovh5zhv000054.jpg][gvghcovh5zhv000055.jpg][gvghcovh5zhv000056.jpg][gvghcovh5zhv000057.jpg]


[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 9

Schedule 2

 

Building Shell Construction Drawings

[gvghcovh5zhv000059.jpg]

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 1

Schedule 3

 

LEED Standards for Tenant Improvements

Tenant Improvement Compliance Requirements

Landlord to strive for LEED Gold level rating for the Core & Shell project.
Landlord is seeking LEED-CS v3 certification of the Base Building Project.
Tenant supports that effort and agrees to comply with the following requirements
as listed below to support LEED Core & Shell Certification within the Tenant
Improvements.

 

The tenant shall meet all State of California Title 24 2016-Part 6, California
Green Building Code, energy efficiency, and sustainable operations requirements
for first time tenant improvements, including but not limited to the following:

 

The tenant plumbing scope of work shall include fixtures with flush and flow
rates that do not exceed the following:

Break sink (in kitchen break rooms only) – 1.5 gpm

Pre-Rinse Spray Valves (for kitchen equipment) – 1.3 gpm

(Water Efficiency credit 3, Indoor Water Use Reduction, 40%)

 

The tenant HVAC design scope of work must meet the mandatory provisions of
ASHRAE 90.1-2010. The tenant lighting scope of work shall comply with Title 24,
2016 prescriptive code lighting power densities, daylighting, and occupancy
sensor controls and meet the following maximum lighting power density values 30%
below Title 24 requirements:

Conference/Meeting: 0.8 W/SF

Corridor: 0.4 W/SF

Dining Area: 0.67 W/SF

Food Prepare: 0.8 W/SF

Lobby: 0.4 W/SF

Open Office: 0.5 W/SF

Lab/Vivarium: 0.93 W/SF

Stairwells: 0.6 W/SF

(Energy & Atmosphere credit 1, Optimize Energy Performance)

 

The tenant HVAC and/or refrigeration equipment scope of work shall include zero
use of chlorofluorocarbon (CFC)-based refrigerants in new base building heating,
ventilating, air conditioning and refrigeration (HVAC&R) systems. Additionally,
for all equipment over 0.5lbs of refrigerant, select refrigerants and heating,
ventilating, air conditioning and refrigeration (HVAC&R) equipment that minimize
or eliminate the emission of compounds that contribute to ozone depletion and
global climate change such that all equipment is in compliance with the
following formula: LCGWP + LCODP x 105 ≤ 100

(Energy & Atmosphere prerequisite 3 and credit 4, Fundamental & Enhanced
Refrigeration Management)

 

The tenant HVAC scope of work shall meet the minimum requirements of Sections 4
through 7 of ASHRAE Standard 62.1 - 2007, Ventilation for Acceptable Indoor Air
Quality. Mechanical ventilation systems must be designed using the ventilation
rate procedure or the applicable local code, whichever is more stringent. The
tenant HVAC scope of work shall include permanent monitoring systems to ensure
that ventilation systems maintain design minimum requirements.

(Environmental Quality prerequisite 1, Minimum IAQ Performance)

 

Provide a direct outdoor airflow measurement device capable of measuring the
minimum outdoor air intake flow with an accuracy of plus or minus 15% of the
design minimum outdoor air rate, as defined by ASHRAE 62.1-2007 for mechanical
ventilation systems where 20% or

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 2

more of the design supply airflow serves non-densely occupied spaces. The tenant
HVAC scope of work shall include permanent monitoring systems to ensure that
ventilation systems maintain design minimum requirements. Configure all
monitoring equipment to generate an alarm when the airflow values or carbon
dioxide (CO2) levels vary by 10% or more from the design values via either a
building automation system alarm to the building operator or a visual or audible
alert to the building occupants. Monitor CO2 concentrations within all densely
occupied spaces (those with a design occupant density of 25 people or more per
1,000 square feet). CO2 monitors must be between 3 and 6 feet above the floor

(Environmental Quality credit 1, Outdoor Delivery Air Monitoring)

 

The tenant HVAC scope of work shall increase mechanical ventilation systems to
perform 30% better than Sections 4 through 7 of ASHRAE Standard 62.1-2007,
Ventilation for Acceptable Indoor Air Quality.

(Environmental Quality credit 2, Increased Ventilation)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to develop and implement a plan to manage indoor air quality (IAQ)
during construction that meets or exceeds SMANCA Guidelines for Occupied
Buildings Under Construction, 2nd Edition 2007, ANSI/SMACNA 008-2008, protect
stored on-site and installed absorptive materials from moisture damage, and if
permanently installed air handlers are used during construction, filtration
media with a minimum efficiency reporting value (MERV) of 8 must be used at each
return air grille, as determined by ASHRAE Standard 52.2-1999 (with errata but
without addenda). Replace all filtration media immediately prior to occupancy.

(Environmental Quality credit 3, Construction IAQ, During Construction)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all adhesives and sealants used on the project site
must comply with the volatile organic compounds (VOCs) emissions established by
South Coast Air Quality Management District (SCAQMD) Rule 1168 and Green Seal
Standard GS-36.

(Environmental Quality credit 4.1, Low-Emitting Materials, Adhesives & Sealants)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all paints and coatings used on the project site
must comply with the designated standard: Green Seal Standard GS-11, Green Seal
Standard GS-03, and South Coast Air Quality Management District (SCAQMD) Rule
1113.

(Environmental Quality credit 4.2, Low-Emitting Materials, Paints & Coatings)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all flooring and flooring adhesives used in the
building have to comply with designated flooring standards, such as Carpet and
Rug Institute’s Green Label Plus, Scientific Certification Systems’ FloorScore,
and/or California Dept of Health Volatile Organic Emissions.

(Environmental Quality credit 4.3, Low-Emitting Materials, Flooring Systems)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all composite wood, agrifiber products and
laminating adhesives used on the interior of the building can’t have added
urea-formaldehyde resins and those used in the exterior should meet California
Air Resources Board standard.

(Environmental Quality credit 4.4, Low-Emitting Materials, Composite Wood &
Agrifiber Products)

 

The tenant shall sufficiently exhaust each space where hazardous gases or
chemicals may be present or used (e.g., garages, housekeeping and laundry areas,
copying and printing rooms), using the exhaust rates determined in EQ
Prerequisite Minimum Indoor Air Quality Performance or a minimum of 0.50 cfm per
square foot (2.54 l/s per square meter), to create negative pressure with
respect to adjacent spaces when the doors to the room are closed.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 3

For each of these spaces, provide self-closing doors and deck-to-deck partitions
or a hard-lid ceiling. Each ventilation system that supplies outdoor air to
occupied spaces must have particle filters or air-cleaning devices that meet one
of the following filtration media requirements: a minimum efficiency reporting
value (MERV) of 13 or higher, in accordance with ASHRAE Standard 52.2–2010; or
Class F7 or higher as defined by CEN Standard EN 779–2002, Particulate Air
Filters for General Ventilation, Determination of the Filtration Performance.

(Environmental Quality credit 5, Indoor and Chemical Pollutant Source Control)

 

The Tenant is responsible for pest management services. The Tenant’s pest
management vendor is to implement an Integrated Pest Management Program based on
the Integrated Pest Management Policy developed for the Core and Shell of this
project. Refer to Attachment A - Integrated Pest Management Policy. Tenant shall
provide as evidence a signed contract, financials omitted, showing that an
ongoing, 2 year Integrated Pest Management is to be provided by the pest
management vendor.

(Innovation in Design credit 1.3, Integrated Pest Management)

 

The Tenant is responsible janitorial services. The Tenant’s janitorial vendor is
to implement a Green Cleaning Program based on the Green Cleaning Policy
developed for the Core and Shell of this project. Refer to Attachment B - Green
Cleaning Policy. Tenant shall provide as evidence a signed contract, financials
omitted, showing that an ongoing, 2 year Green Cleaning Program is to be
provided by the janitorial vendor.

(Innovation in Design credit 1.4, Green Cleaning)




[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 4

Schedule 4

 

Site Logistic Instructions

Site Logistics Instructions to Tenant

 

1.

Site Control: The site is under the care, custody and control of Truebeck
through campus completion of all Shell & Core, Parking Structure, and Sitework
activities.

 

2.

Site Security: Site security system for multiple GC on site should be considered
by ARE. Having multiple GCs will require a system of identification of who is a
member of the Industrial Road team to prevent people entering the site that
should not be here.

 

3.

Power and Water: TI contractor to provide their own temporary power and
water.  Note design based on infrastructure under construction per Schedule for
base buildings, depending on the start time of TI, source of power may change.

 

4.

Union: Landlord requires that all TI contractors and subcontractors must be
union labor.  If non-union trades are hired, the TI contractor would be required
to implement dual gates, which may not be feasible to due complex site
logistics.  Impacts to Shell cost and schedule due to dual gates would be by TI.
Any modifications to site logistics must be coordinated and approved by
Truebeck.

 

5.

Wheel Wash: Provisions for wheel washing of vehicular traffic on site -
trucking, delivery, etc. should be by the TI contractor and follow all
conditions of approval.

 

6.

Parking: All TI personnel must park in the designated parking area behind 960
Industrial.  The designated parking lot will be provided by ARE, management of
the TI workers in the parking area by the TI contractor – signage, trash,
toilets, etc.  

 

7.

Trucking/Deliveries: All delivery and trucking requirements must be per the
Conditions of Approval and the trucking routes are attached to the Work Letter
as Schedule 6. Deliveries on site must be coordinated with Truebeck activities
and only approved ‘live’ deliveries and drop offs of equipment will be allowed.

 

8.

Lay Down/Logistics: There is no space for laydown onsite.  Plan for zero lot
line deliveries.  Coordinate any staging on floors prior to Shell completion
with Truebeck. Due to constrained site logistics, temp toilets and debris
management plan need to be consider the tight site logistics. Debris removal
will need to plan for daily off haul without a standing dumpster.

 

9.

Loading: Leave out bays, hoisting bays, off hours use of the personnel hoist,
would be the TI responsibility to coordinate, pay for, or coordinate the use
agreement of.  

 

10.

Lift: Personnel lift will be running on the exterior of the building through the
construction and sign-off of the freight elevator. Freight elevator capacity
5000lb.  Loads must be spread in accordance with elevator requirements to
prevent damage.  TI contractor will be responsible for a portion of operator
costs through shell completion.  TI contractor will be responsible for monthly
charges for Kone temp use of interior freight elevator if extended beyond Shell
schedule. Current costs, which are subject to change, are as follows: Manlift &
Freight Elevator for Construction Use - $98/hr. Standard Time & $124/hr. OT &
$150/hr. DT.

 

11.

Walls: To allow Shell work adequate space to complete, construction of TI work
within 10’ of exterior wall, stairs, shafts, or cores cannot not begin until the
skin is substantially complete, or through coordination and approval following
rock on interior walls.

 

12.

Roof: Roof access is restricted.  Access by TI contractor will be allowed
following coordination and permission by Truebeck Construction.

 

13.

Specialty TI Work: Specialty work such as a bridge between buildings,
interconnecting floor stairs, etc. would need to be coordinated as to the
impacts to the Shell permit and schedule.

 




[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 5

Schedule 5

 

Tenant Improvement Work Readiness Condition

General

1.Tenant has the right to commence tenant improvement construction once the
below requirements have been met by the landlord and accepted by the tenant .

2.Floors that are released to begin TI work should be in a condition to safely
allow Tenant’s work to commence in an efficient and safe manner. Each floor
released shall be delivered in broom-clean condition, free of any debris or
material , with the exception of material and tools related to ongoing work for
the warm shell construction or commissioning as indicated by the shell schedule.

3.Floors that are released to begin TI work should be complete to allow layout
to begin off floor surfaces, column lines, control lines or Trimble reference
points.

4.Shell contractor will be responsible for coordination with TI contractor and
TI contractor will work collaboratively with the Shell contractor to minimize
any TI construction disruption.  Once the schedule and work sequences have been
agreed to by both contractors, a) Shell contractor shall pay for any damage or
removal to any completed TI work or any disruption of the agreed to TI
schedule.  b) TI contractor shall pay for any damage or removal to any completed
Shell Core work or any disruption of the agreed to Shell Core schedule.  To
facilitate this coordination effort, TI contractors are required to have a
representative with the knowledge of their daily work plans and authority to
make/ change/ adjust plans attend a morning huddle to coordinate daily site
logistics.

5.TI contractor shall have shared access to exterior personnel hoist man-lift
and crane and once the main lift is removed the freight elevator during
construction (construction elevator).  There will be one personnel hoist or
construction elevator per building.  Tenant shall be responsible for a pro-rata
share of the elevator operating cost based on elevator usage.  TI contractor
shall coordinate use of the construction elevators with the Shell
contractor.  In the case of crane, C&S contractor has priority of use
.  Personnel hoist or freight elevator use is for moving personnel and small
hand tools between floors. Loading of the building for construction materials is
through after hours use of the lifts. If removal of curtain wall is required to
load TI materials, TI contractor is responsible to coordinate and contract with
Walters & Wolf to remove and replace glass. Current costs, which are subject to
change,  are as follows: Manlift & Freight Elevator for Construction Use -
$98/hr. Standard Time & $124/hr. OT & $150/hr. DT. With respect to glass
removal, TI contractor to determine the need and cost for removal and associated
logistics

6.Because elevators will be in the process of being installed concurrent with
the tenant improvements, the skin will not be completely installed.  Once the
elevators are complete and approved by the state, the exterior man-lift can be
removed and the TI contractor will work collaboratively with the Shell
contractor to allow building exterior enclosure to be completed.  All elevators
to be signed off no later than 5 months after delivery of the final
floors.  Site improvements and infrastructure will be ongoing during TI loading
of materials.  TI contractor to provide protection of sitework and finishes.  

7.Prior start of construction, TI contractor shall fully coordinate HVAC,
Plumbing, Electrical, and Fire Sprinkler systems with core and shell
model.  Points of connection to the warm shell infrastructure by TI build out
will need to be coordinated between teams. Warm shell systems will be
commissioned to the point of completion less required loads prior to connection
to completed and tested TI systems. Connection is by TI contractor.

8.TI Plumbing systems to be fully coordinated between the base building and the
tenant improvements in the form of a clash free Building information Model
(BIM).

9.TI Fire Sprinkler to be fully coordinated between the base building and the
tenant improvements in the form of a clash free Building information Model
(BIM).

10.TI Electrical system to be fully coordinated between the base building and
the tenant improvements in the form of a clash free Building information Model
(BIM).

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 6

11.Where practical, building Shell commissioning will be concurrent with the TI
commissioning.  This will allow the TI will provide the necessary loads to allow
the base building equipment to be commissioned and the Building Automations
System to be coordinated between the base building and the tenant improvements .
Warm shell commissioning will be completed as far as possible, short of the
portion of work requiring a TI load. Commissioning of the building systems
requiring a load shall occur after the TI contractor has completed their
documentation of functional testing.

12.Water to be available to tenant use for construction proposes . Temp water is
available through the Janitor Closet on each floor. The Janitor closet
construction at turn over to TI construction with ‘end state’ finishes. Any
additional temp water requirements would be by the TI contractor.

13.Tenant contractor will at all times have access to sufficient power at the
house panel to allow for TI construction  hand tools.  Power for welding is by
TI contractor. Temp Power requirements are to be coordinated with warm shell
contractor.

14.Core & Shell logistical plan, inclusive of location of cranes, concrete pumps
and booms, and any other item that would impact TI construction, to be
communicated and closely coordinated with the design and construction of the
Tenant Improvements . Overall Site Logistics for the campus is very congested.
There is no laydown area available for TI construction outside the building.
Delivery coordination is through StruxHub.  To facilitate this coordination
effort, TI contractor to attend weekly coordination meetings in addition to
daily morning huddles.  

15.Tenant contractor will allow shell contractor access and laydown area
sufficient to complete the shell components on each floor.  Laydown areas and
work areas will be coordinated between the Shell and TI contractors prior to TI
contractor starting work on each floor in order to minimize the impact and not
cause any delay to the construction of either the Shell or the TI work.

Export of the editable BIM model can be provided to Tenant’s construction team
upon Landlord’s design team’s release of the same.

Building Core and Shell Condition:

In addition to the general requirements stated above the following building
shell components will be in the following state of completion at the time of TI
rough-in starting on each floor to satisfy the Tenant Improvement Work Readiness
Condition:

1.Building floor decks will need to be poured at least three floors above the
floors that are released.

2.The floors as they are released shall be free of any shoring or temporary
supports and shall meet, floor flatness standards referenced in shell
specifications.

3.Building enclosure on each floor will be 75 % complete at the start of TI
rough-in and 90% complete at the time of starting TI interior finishes.  90%
completion shall occur no later than 4 weeks following 75% completion.  It is
understood that a portion of the façade and the floor slab may be open to
provide access to the exterior manlift(s) and/or tower cranes but any such
opening shall be protected by TI contractor through temporary measures to create
a “water-tight” condition.  TI contractor will allow Shell contractor access
required to complete the building shell exterior skin.

4.Building code required stairs on each floor will be installed but not
completed.

5.“Exterior shell” of all base building rooms within or adjacent to the Premises
(stairs, electrical rooms, mechanical rooms, MPOE, etc.) to be fully complete
with Tenant’s side fire taped and sanded to level IV finish.

6.Exterior shell” of MPOE room to be complete with interior walls.

7.Fire Sprinklers main loops and upheads installed on each floor as it is
released ready for TI connections to the extent allowed by local jurisdiction
having authority.

8.Prior to starting TI interior Finishes “Interior shell” of MPOE room to be
complete with Interior walls taped and sanded to level IV finish and plywood
back boards installed.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 7

9.Prior to starting TI interior Finishes “Interior shell” of Structured Cable
Distribution Closet on each floor to be complete with Exterior walls taped and
sanded to level IV finish.

10. See also Site Logistics Instructions to Tenant sent to ARE 4/3/2019. See
Schedule 6 to the Work Letter.

11.Skin is substantially complete as required per Section 11 of Schedule 4.

 




[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 8

Schedule 6

 

Trucking Routes

[gvghcovh5zhv000068.jpg]

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Landlord Build825 Industrial/Allakos - Page 9

[gvghcovh5zhv000070.jpg][gvghcovh5zhv000071.jpg][gvghcovh5zhv000072.jpg][gvghcovh5zhv000073.jpg][gvghcovh5zhv000074.jpg]

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

825 Industrial/Allakos - Page 1

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SAN FRANCISCO NO. 63, LLC, a Delaware limited
liability company (“Landlord”), and ALLAKOS INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, the Rent Commencement Date is ______________, _____, and the termination
date of the Base Term of the Lease shall be midnight on ______________,
_____.  In case of a conflict between the terms of the Lease and the terms of
this Acknowledgment of Commencement Date, this Acknowledgment of Commencement
Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

ALLAKOS INC.,

a Delaware corporation

 

 

 

By:

Its:

 

 

 

LANDLORD:

ARE-SAN FRANCISCO NO. 63, LLC,
a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By:
Its:

 

 

 

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Rules and Regulations825 Industrial/Allakos - Page 1

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of these
Rules and Regulations.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

Rules and Regulations825 Industrial/Allakos - Page 2

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking (except for
cooking by licensed caterers (e.g., for Tenant’s company events) and except that
Tenant may use microwave ovens, toasters and coffee makers in the Premises for
the benefit of Tenant employees and contractors in areas designated for such
items, but only if the use thereof is at all times supervised by the individual
using the same) or for any immoral or illegal purposes or for any purpose other
than that specified in the Lease.  No illegal gaming devices shall be operated
in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

20.Tenant shall cause any vendors and other service providers hired by Tenant to
perform services at the Premises or the Project to maintain in effect workers’
compensation insurance as required by Legal Requirements and commercial general
liability insurance with coverage amounts reasonably acceptable to Landlord. 
Tenant shall cause such vendors and service providers to name Landlord and
Alexandria Real Estate Equities, Inc. as additional insureds under such policies
and shall provide Landlord with certificates of insurance evidencing the
required coverages (and showing Landlord and Alexandria Real Estate Equities,
Inc. as additional insureds under such policies) prior to the applicable vendor
or service provider providing any services to Tenant at the Project.

21.Neither Tenant nor any of the Tenant Parties shall have the right to
photograph, videotape, film, digitally record or by any other means record,
transmit and/or distribute any images, pictures or videos of areas outside of
the Premises at the Project.

 

 

[gvghcovh5zhv000001.jpg]

--------------------------------------------------------------------------------

825 Industrial/Allakos - Page 1

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

[gvghcovh5zhv000001.jpg]